DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites the limitation "the cleaning preference”. Claim 10 depends on claim 2, there is insufficient antecedent basis for this limitation in the claim.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 2 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No.US11278176B2. Although the claims at issue are not identical, they are not patentably distinct from each other for the following reasons: “US11278176B2 teaches the bolded limitations”.
Regarading claim 2, US11278176B2 discloses receiving, at a handheld computing device, a user input of cleaning schedule for the at least one autonomous cleaning robot, including a first cleaning schedule and a second cleaning schedule that differ by at least one cleaning parameter;
US20170265703 teaches two schedules differing by at least one cleaning parameter (fig 13 and 17 disclosing the options to select a second input for at least a second cleaning schedule comprising different cleaning mode than a first schedule, the modes can be a different order of cleaning or a different frequency of cleaning once or everyday).
Presenting, on a display of the handheld computing device, the first cleaning schedule and a first and a first single user control for activating or deactivating the first cleaning schedule, and the second cleaning schedule and a second single user control for activating or deactivating the second cleaning schedule; 
US20170265703 teaches a first single user control for activating the first cleaning schedule and a second user control for deactivating the second cleaning schedule ([0207] disclosing a start icon “first single user control” for starting the robot according to the schedule. This is interpreted as a first single user control for activating the first cleaning schedule. [0257] disclosing a power off icon “second single user control” which is interpreted to turn off the cleaner including the deactivation of the schedules, i.e., a second single user control for deactivating the second schedule).
Controlling the at least one autonomous cleaning robot to execute a cleaning mission in accordance with at least one of the first cleaning schedule or the second cleaning schedule.
Claims 3 and 4 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No.US11278176B2. Although the claims at issue are not identical, they are not patentably distinct from each other for the following reasons: “US11278176B2 teaches the bolded limitations”.
Regarding claim 3, US11278176B2 discloses the method of claim 2, wherein the first cleaning schedule and the second cleaning schedule differ by at least a scheduled cleaning area to be covered by the at least one autonomous cleaning robot in the cleaning mission. 
US20200319640 discloses first cleaning schedule and second cleaning scheduled that differ by at least a scheduled cleaning area to be covered (at least figure 5 disclosing a schedule for Monday “first schedule” that is different than the schedule for Tuesday with different set of rooms or areas. At least [0042] discloses the R10 R20 R30 are set of areas “rooms”).
Regarding claim 4, US11278176B2 the method of claim 3, wherein the scheduled cleaning areas includes one or more designated rooms in an environment.
US20200319640 discloses the rooms are different between the two schedules (at least figure 5 disclosing a schedule for Monday “first schedule” that is different than the schedule for Tuesday with different set of rooms or areas. At least [0042] discloses the R10 R20 R30 are set of areas “rooms”).
Claim 8 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 5 and claim 6 of U.S. Patent No.US11278176B2. Although the claims at issue are not identical, they are not patentably distinct from each other for the following reasons: “US11278176B2 teaches the bolded limitations”.
Regarding claim 8, wherein the first cleaning schedule and the second cleaning schedule differ by at least a scheduled cleaning frequency for the at least one autonomous cleaning robot to perform the cleaning mission. US11278176 discloses recurring and single occurrences “cleaning frequency”.

Claim 14 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 11 of U.S. Patent No.US11278176B2. Although the claims at issue are not identical, they are not patentably distinct from each other for the following reasons: see above rejection for claim 2. US11278176 teaches a handheld computing device. US20170265703 teaches a user interface ([0102] disclosing a handheld computing device for operating an autonomous cleaning robot) and a controller to generate a control signal ([0007]).
Claim 15 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 11 of U.S. Patent No.US11278176B2. Although the claims at issue are not identical, they are not patentably distinct from each other for the following reasons: see above rejection for claim 3.
Claim 17 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 15 and 16 of U.S. Patent No.US11278176B2. Although the claims at issue are not identical, they are not patentably distinct from each other for the following reasons: see above rejection for claim 8.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claims 2, 5, 7, 8, 14, 16, 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Park (US20170265703).
Regarding claim 2, Park teaches a method of operating at least one autonomous cleaning robot, the method comprising:
  receiving, at a handheld computing device, a user input of cleaning schedule for the at least one autonomous cleaning robot, including a first cleaning schedule and a second cleaning schedule that differ by at least one cleaning parameter ([0102] disclosing a handheld computing device for operating an autonomous cleaning robot. [0180], [0183] & Fig 13-19 disclosing receiving a first input on the handheld computing device for scheduling cleaning schedule parameters comprising a first set of rooms with first cleaning mode, the mode can be one time cleaning or everyday cleaning, the mode can also be the order of cleaning. fig 13 and 17 disclosing the options to select a second input for at least a second cleaning schedule comprising different cleaning mode than a first schedule, the modes can be a different order of cleaning or a different frequency of cleaning once or everyday);
Presenting, on a display of the handheld computing device, the first cleaning schedule and a first single user control for activating or deactivating the first cleaning schedule, and the second cleaning schedule and a second single user control for activating or deactivating the second cleaning schedule (Fig 13-19 disclosing multiple schedules displayed on a handheld computing device, I.e., a first schedule and a second schedule. [0207] disclosing a start icon “first single user control” for starting the robot according to the schedule. This is interpreted as a first single user control for activating the first cleaning schedule. [0257] disclosing a power off icon “second single user control” which is interpreted to turn off the cleaner including the deactivation of the schedules, i.e., a second single user control for deactivating the second schedule);
Controlling the at least one autonomous cleaning robot to execute a cleaning mission in accordance with at least one of the first cleaning schedule or the second cleaning schedule ([0198] disclosing transmitting the schedules to the autonomous robot and the autonomous robot initiating the mission per the schedule).

Regarding claim 5, Park teaches the method of claim 2, wherein the first cleaning schedule and the second cleaning schedule differ by at least a scheduled cleaning time for the at least one autonomous cleaning robot to perform the cleaning mission (figures 13 showing a first schedule set at 10 am and figure and figure 19 shows a second schedule set at 2 pm, i.e., first and second cleaning schedule differ by at least a scheduled cleaning time).

Regarding claim 7, Park teaches the method of claim 5, wherein the scheduled cleaning time includes scheduled beginning time or schedule ending time of a day (Park figure 13 discloses 10 am as a starting time of the day).

Regarding claim 8, Park teaches the method of claim 2, wherein the first cleaning schedule and the second cleaning schedule differ by at least a scheduled cleaning frequency for the at least one autonomous cleaning robot to perform the cleaning mission (Fig 17 disclosing cleaning schedules can be scheduled in a recurring manner or single instance, i.e., a first schedule can be scheduled in a recurring manner differs from a second schedule that can be set once).

Claims 14, 16, 17 are rejected for similar reasons as claims 2, 5, 8 respectively. Regarding claim 14, Park teaches a user interface ([0102] disclosing a handheld computing device for operating an autonomous cleaning robot) and a controller to generate a control signal ([0007]).

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 3, 4, 6, 12, 15, 20 are rejected under 35 U.S.C. 103 as being unpatentable by Park (US20170265703) in view of Vogel (US20200319640).
Regarding claim 3, Park teaches the method of claim 2, wherein the first cleaning schedule and the second cleaning schedule differ ([0180], [0183] & Fig 13-19 disclosing receiving a first input on the handheld computing device for scheduling cleaning schedule parameters comprising a first set of rooms with first cleaning mode, the mode can be one time cleaning or everyday cleaning, the mode can also be the order of cleaning. fig 13 and 17 disclosing the options to select a second input for at least a second cleaning schedule comprising different cleaning mode than a first schedule, the modes can be a different order of cleaning or a different frequency of cleaning once or everyday).
Park does not teach differ by at least a scheduled cleaning area to be covered by the at least one autonomous cleaning robot in the cleaning mission. 
Vogel teaches differ by at least a scheduled cleaning area to be covered by the at least one autonomous cleaning robot in the cleaning mission (at least figure 5 disclosing a schedule for Monday “first schedule” that is different than the schedule for Tuesday with different set of rooms or areas. At least [0042] discloses the R10 R20 R30 are set of areas “rooms”).
Park and Vogel are analogous art because they are in the same field of endeavor, autonomous cleaner scheduling. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teaching of Park to incorporate the teaching of Vogel of differ by at least a scheduled cleaning area to be covered by the at least one autonomous cleaning robot in the cleaning mission in order to determine a sequence in which the rooms or subareas are to be cleaned or to recognize how much time the robot 100 will presumably need for a task.

Regarding claim 4, Park as modified by Vogel teaches the method of claim 3, wherein the scheduled cleaning area includes one or more designated rooms in an environment (Park figures 13-19 discloses different cleaning areas including one or more designated rooms such as kitchen, living room).

Regarding claim 6, Park teaches the method of claim 5. Park does not teach wherein the scheduled cleaning time includes scheduled days in a week. 
Vogel teaches wherein the scheduled cleaning time includes scheduled days in a week (at least figure 5 disclosing a schedule for Monday “first schedule” that is different than the schedule for Tuesday with different set of rooms or areas. At least [0042] discloses the R10 R20 R30 are set of areas “rooms”).
Park and Vogel are analogous art because they are in the same field of endeavor, autonomous cleaner scheduling. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teaching of Park to incorporate the teaching of Vogel of wherein the scheduled cleaning time includes scheduled days in a week in order to determine a working schedule customized for a user’s preference as taught by Vogel ([0101]).

Regarding claim 12, Park teaches the method of claim 2. Park does not teach wherein the cleaning preference includes vacuuming, sweeping, or mopping.
Vogel teaches wherein the cleaning preference includes vacuuming, sweeping, or mopping ([0066]-[0067] discloses selecting mopping or vacuuming).
Park and Vogel are analogous art because they are in the same field of endeavor, autonomous cleaner scheduling. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teaching of Park to incorporate the teaching of Vogel of the cleaning preference includes vacuuming, sweeping, or mopping in order to determine a working schedule customized for a user’s preference as taught by Vogel ([0101]).

Regarding claim 20, Park teaches the handheld computing device of claim 14. Park does not tach wherein the first cleaning schedule and the second cleaning schedule differ by at least a cleaning type for the at least one autonomous cleaning robot to perform the cleaning mission, the cleaning type including vacuuming, sweeping or mopping. 
Vogel teaches wherein the first cleaning schedule and the second cleaning schedule differ by at least a cleaning type for the at least one autonomous cleaning robot to perform the cleaning mission, the cleaning type including vacuuming, sweeping or mopping ([0066]-[0067] discloses multiple assignments “schedules” for different tasks such as selecting mopping or vacuuming. This is interpreted a first schedule assigned to vacuuming is different from a second schedule assigned to mopping).
Park and Vogel are analogous art because they are in the same field of endeavor, autonomous cleaner scheduling. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teaching of Park to incorporate the teaching of Vogel of the cleaning preference includes vacuuming, sweeping, or mopping in order to determine a working schedule customized for a user’s preference as taught by Vogel ([0101]).

Claim 15 is rejected for similar reasons as claim 3, see above rejection. 

Claims 9, 10, 11, 18, 19 are rejected under 35 U.S.C. 103 as being unpatentable by Park (US20170265703) in view of Angle (US20140207282).
Regarding claim 9, Park teaches the method of claim 2. Park does not teach wherein the first cleaning schedule and the second cleaning schedule differ by at least a cleaning preference representing a mode of operating the at least one autonomous cleaning robot to perform the cleaning mission.
Angle teaches wherein the first cleaning schedule and the second cleaning schedule differ by at least a cleaning preference representing a mode of operating the at least one autonomous cleaning robot to perform the cleaning mission (Figure 16 and [0192] discloses the ability to choose a first schedule for Monday with a quick cleaning mode and a second schedule for Tuesday with a standard cleaning mode).
Park and Angle are analogous art because they are in the same field of endeavor, autonomous robot scheduling. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teaching of Park to incorporate the teaching of Angle of wherein the first cleaning schedule and the second cleaning schedule differ by at least a cleaning preference representing a mode of operating the at least one autonomous cleaning robot to perform the cleaning mission in order to customize a cleaning schedule per user preference as taught by Angle ([0192]).

Regarding claim 10, Park teaches the method of claim 2. Park does not teach wherein the cleaning preference includes a single-pass mode, a multi-pass mode, or an automatic pass mode of cleaning.
Angle teaches wherein the cleaning preference includes a single-pass mode, a multi-pass mode, or an automatic pass mode of cleaning ([0164] and [0199] disclosing preferences including a single pass or multi-pass mode).
Park and Angle are analogous art because they are in the same field of endeavor, autonomous robot scheduling. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teaching of Park to incorporate the teaching of Angle of wherein the cleaning preference includes a single-pass mode, a multi-pass mode, or an automatic pass mode of cleaning in order to customize the cleaning per user preference as taught by Angle ([0192] and [0199]).

Regarding claim 11, Park teaches the method of claim 2. Park does not teach wherein the cleaning preference includes a spot cleaning or an edge cleaning.
Angle teaches wherein the cleaning preference includes a spot cleaning or an edge cleaning ([0163] disclosing a cleaning preference of spot cleaning).
Park and Angle are analogous art because they are in the same field of endeavor, autonomous robot scheduling. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teaching of Park to incorporate the teaching of Angle of wherein the cleaning preference includes a spot cleaning or an edge cleaning in order to customize the cleaning per user preference as taught by Angle ([0192] and [0199]).

Regarding claim 18, Park teaches the handheld computing device of claim 14. Park does not teach wherein the first cleaning schedule and the second cleaning schedule differ by at least a cleaning pass for the at least one autonomous cleaning robot to perform the cleaning mission, the cleaning pass including a single-pass, multi-pass mode, or automatic pass mode of cleaning. 
Angle teaches wherein the first cleaning schedule and the second cleaning schedule differ by at least a cleaning pass for the at least one autonomous cleaning robot to perform the cleaning mission, the cleaning pass including a single-pass, multi-pass mode, or automatic pass mode of cleaning (Figure 16 and [0192] discloses the ability to choose a first schedule for Monday with a quick cleaning mode and a second schedule for Tuesday with a standard cleaning mode “deep cleaning”. [0199] disclosing preferences including a single pass mode in quick mode or multi-pass mode in a standard “deep cleaning mode”).
Park and Angle are analogous art because they are in the same field of endeavor, autonomous robot scheduling. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teaching of Park to incorporate the teaching of Angle of wherein the cleaning preference includes a single-pass mode, a multi-pass mode, or an automatic pass mode of cleaning in order to customize the cleaning per user preference as taught by Angle ([0192] and [0199]).

Regarding claim 19, Park teaches the handheld computing device of claim 14, wherein the first cleaning schedule and the second cleaning schedule differ by at least a cleaning mode for at least one autonomous robot to perform the cleaning mission, the cleaning mode including a spot cleaning or an edge cleaning.
Angle teaches wherein the first cleaning schedule and the second cleaning schedule differ by at least a cleaning mode for at least one autonomous robot to perform the cleaning mission, the cleaning mode including a spot cleaning or an edge cleaning (Figure 16 and [0192] discloses the ability to choose a first schedule for Monday with a quick cleaning mode and a second schedule for Tuesday with a standard cleaning mode “deep cleaning”. [0170] disclosing linking the quick cleaning with edge cleaning to be lowered when in quick cleaning. It is interpreted form the citations that the cleaning mode includes adjusting the edge cleaning and the spot cleaning).
Park and Angle are analogous art because they are in the same field of endeavor, autonomous robot scheduling. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teaching of Park to incorporate the teaching of Angle of wherein the cleaning preference includes a spot cleaning or an edge cleaning in order to customize the cleaning per user preference as taught by Angle ([0192] and [0199]).

Claims 13 and 21 are rejected under 35 U.S.C. 103 as being unpatentable by Park (US20170265703) in view of Gungl (US20190159411).
Regarding claim 13, Park teaches the method of claim 2. Park does not teach further comprising: determining a schedule conflict between the first cleaning schedule and the second cleaning schedule; and presenting, on the display of the handheld computing device, the determined schedule conflict.
Gungl teaches determining a schedule conflict between the first cleaning schedule and the second cleaning schedule; and presenting, on the display of the handheld computing device, the determined schedule conflict ([0044] disclosing alerting a user by a handheld device about a conflict between two schedules).
Park and Gungl are analogous art because they are in the same field of endeavor, autonomous robot scheduling. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teaching of Park to incorporate the teaching of Gungl of determining a schedule conflict between the first cleaning schedule and the second cleaning schedule; and presenting, on the display of the handheld computing device, the determined schedule conflict in order to alert a user to de-conflict schedules as taught by Gungl ([0044]).
Claim 21 is rejected for similar reasons as claim 13, see above rejection.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. The prior art cited in PTO-892 and not mentioned above disclose related devices and methods.
US-9008835 teaches a remote control for scheduling autonomous robot cleaner.
US-20170113354 teaches a remote control for scheduling autonomous robot cleaner.
US-20200029774 teaches autonomous robot cleaners scheduling.
US-20160135655 disclosing different cleaning schedules for robot cleaners.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMAD O EL SAYAH whose telephone number is (571)270-7734.  The examiner can normally be reached on M-F 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yuqing Xiao can be reached on 5712703603.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MOHAMAD O EL SAYAH/Examiner, Art Unit 3664

/JEFF A BURKE/Supervisory Patent Examiner, Art Unit 3664